IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,417




EX PARTE WALLACE EARL RIDLEY, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. W07-48064-Y(A) IN THE CRIMINAL DISTRICT COURT NO. 7 
FROM DALLAS COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of murder and
sentenced to sixty years’ imprisonment.  The Fifth Court of Appeals affirmed his conviction.  Ridley
v. State, No. 05-08-00244-CR (Tex. App. – Dallas, June 15, 2009).  
            Applicant contends that he was denied his opportunity to petition this Court for discretionary
review, because the court of appeals did not notify him when his pro se motion for rehearing was
overruled.  The trial court has obtained an affidavit from Applicant’s prison unit mail room,
indicating that Applicant did not receive any incoming mail during the applicable time period.  Based
on this affidavit, the trial court has entered findings of fact and conclusions of law that the court of
appeals failed to notify Applicant when his pro se motion for rehearing was overruled.  The trial
court recommends that relief be granted.  Ex parte Riley, 193 S.W.3d 900 (Tex. Crim. App. 2006).
We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition for
discretionary review of the judgment of the Fifth Court of Appeals in Cause No. 05-08-00244-CR
that affirmed his conviction in Cause No. W07-48064-Y(A) from the Criminal District Court No.
7 of Dallas County.  Applicant shall file his petition for discretionary review with the Fifth Court of
Appeals within 30 days of the date on which this Court’s mandate issues.
 
Delivered: September 22, 2010
Do not publish